IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : No. 503
                                        :
APPOINTMENT TO THE CRIMINAL             : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE              : DOCKET




                                      ORDER


PER CURIAM
         AND NOW, this 9th day of April, 2018, the Honorable Carolyn Engel Temin,

Philadelphia, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term of three years, commencing May 1, 2018.